Johnson, J.
Plaintiff in error filed its complaint before the public utilities commission, praying for an order authorizing it to increase its passenger fares on its interurban railroad. The plaintiff in error is a consolidated corporation and as such owns and operates lines of interurban railroad. The rates of fare for passengers on the road are fixed by franchise contracts entered into by the predecessors of plaintiff in error and certain municipalities and boards of county commissioners of counties through which the lines extend.
The .complaint alleges that by reason’ of inadequate, insufficient and unreasonable rates of fare complainant is unable to properly and adequately maintain said lines of road and equipment and is unable to perform its duties as a common carrier between said points. The commission filed a general demurrer to the complaint, which was sustained, and the complaint dismissed.
This case was argued and submitted on the same day as The Interurban Railway & Terminal Co. v. The Public Utilities Commission, ante, 287, the same questions were presented, and, for the reasons given in the written opinion rendered in deciding that case, the order of the public utilities commission in the present case will be affirmed.

Order affirmed.

Nichols, C. J., Wanamaker, Newman, Matthias and Donahue, JJ., concur.